cca_2018052407243146 id uilc number release date from sent thursday date am to cc bcc subject re question about lien levy priority you asked whether a levy conducted via the federal_payment_levy_program fplp receives any sort of priority and primes an entity that holds a ucc-1 perfected security_interest in the situation you described a federal government contractor owes unpaid taxes and the irs levied on a federal contract disbursement due to the contractor from the department of defense you also stated that the irs did not file a notice_of_federal_tax_lien nftl in this case we explored whether the irs could rely on offset priority in this context because the debt was owed to one arm of the federal government and the levied payments were payable from another arm of the federal government we have concluded that a levy is not a setoff in this context and the normal priorities under sec_6323 apply see sec_301_7426-1 specifying that a suit for wrongful_levy may be brought when the irs levies on a debt owed to the taxpayer by another federal_agency but not if the irs requests payment from another federal_agency pursuant to a request for setoff here the government used levy and not setoff procedures so the normal priorities under sec_6323 apply in this case where the government never filed an nftl the third party’s perfected security_interest has priority over the government’s claim please feel free to contact me if you have any questions thank you
